DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after a reasonable search, Examiner could not find a reference or series of references that could be reasonably combined that taught: an entertainment apparatus for a self-driving vehicle, comprising:  a body pressure sensor module installed at right and left symmetric positions of a seat having a seat back and a seat cushion, the body pressure sensor module configured to detect distribution of upper body pressure and lower body pressure of a passenger;  a touch pad installed in the seat back or the seat cushion capable of detecting touch pressure of the passenger;  a display unit disposed at a position in the vicinity of the seat that the passenger is capable of viewing and configured to display a game selected by the passenger; and  a control unit configured to output the game selected by the passenger to the display unit and to simultaneously control overall execution of the game selected by the passenger based on a detection signal of the body pressure sensor module or a detection signal of the touch pad, or the detection signal of the body pressure sensor module and the detection signal of the touch pad,  wherein the body pressure sensor module includes:  a first body pressure sensor module installed at right and left symmetric positions of the seat back and configured to detect the distribution of an upper body pressure of the passenger; and  a second body pressure sensor module installed at right and left symmetric positions of the seat cushion and configured to detect the distribution of a lower body pressure of the passenger.  The closest prior art, a combination of Crawford and Murakami discloses an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386.  The examiner can normally be reached on M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715